Citation Nr: 9916658	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an evaluation greater than 30 percent for 
major depression, from September 6, 1990 to July 20, 1995.

2.  Entitlement to an evaluation greater than 50 percent for 
major depression, from July 20, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
major depressive episode in partial remission on medication, 
effective, September 6, 1990.  

Also in the August 1995 rating decision, the RO denied 
entitlement to service connection for diabetes mellitus.  In 
a January 1998 rating decision, the RO denied entitlement to 
individual unemployability.  The record reflects the veteran 
did not submit a notice of disagreement as to these issues; 
therefore, the matter on appeal is limited to the issue of 
entitlement to an increased rating for major depression.

The case was previously before the Board and was remanded to 
the RO in June 1995 and August 1998 for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  Prior to July 20, 1995, the veteran's recurrent major 
depression was manifested by no more than "moderately 
large" impairment of social and industrial adaptability.  

3.  The veteran's recurrent major depression is presently 
manifested by no more than "considerable" impairment of 
social and industrial adaptability with reduced reliability 
and productivity due to impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
disability results in less than severe impairment of social 
and industrial adaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for major depression from September 6, 1990 to July 
20, 1995 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9234 
(effective prior to November 7, 1996).   

2.  The criteria for a disability evaluation in excess of 50 
percent for major depression from July 20, 1995 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9234 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9209, 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in July 1989, the veteran 
was admitted to the psychiatric ward after "arriving from 
the field with a reportedly strange behavior."  The 
diagnosis was a brief psychotic episode, namely manic 
depressant illness. 

In December 1990, the veteran underwent a VA neuropsychiatric 
examination.  The veteran reported being married for 11 
years.  On mental status examination, the veteran was alert 
and cooperative.  His speech was normal in rate and amount, 
and the content was relevant and goal directed.  His affect 
was within normal limits and appropriate.  There was no 
evidence of hallucinations or delusions.  He was oriented in 
time, place, and person.  The veteran registered three items 
immediately and recalled all three items in three minutes.  
He was able to give the name of the president, but could 
recall the name of only one of the previous three presidents.  
The veteran performed the first five calculations of serial 
sevens from 100 with one error.  He was able to correctly 
reverse the spelling of a word consisting of five letters and 
gave an abstract interpretation of a proverb.  The diagnostic 
impression was major depressive episode, in partial remission 
on medication.  No GAF scores were provided.

VA outpatient records dated from December 1990 to June 1995 
show diagnoses of bipolar disorder and atypical affective 
disorder.  They also note a history of manic depressive 
disorder and psychosis.

In a July 1991 rating decision, the RO granted service 
connection for major depressive episode, in partial remission 
on medication, assigning a 10 percent disability evaluation, 
effective September 6, 1990.

In June 1992, the veteran was seen at a private 
rehabilitation facility.  He reported that he had bipolar 
disorder and that it was expected to remain stable.  He 
indicated that he took lithium.  The veteran stated that his 
disability interfered with his military career and with 
handling of stress and pressure.  He also indicated that the 
disability has interfered with his job duties.  He indicated 
that he left a previous job because he was laid off, had 
mental health problems, and wanted to make more money.  The 
veteran reported that he takes his job seriously and that he 
had transferable skills, such as organizational and 
leadership skills.  

In a July 1992 rating decision, the RO increased the 
veteran's disability rating to 30 percent for major 
depressive episode, effective from the date of his service 
discharge.

A July 1992 private psychological evaluation report notes 
that the veteran was referred by the rehabilitation facility.  
The report shows that the veteran was responsive, his memory 
was unimpaired and his thoughts were logical and coherent.  
There was no evidence of articulation problems.  The veteran 
reported having a varying mood between depression and being 
slightly overexcited.  There was no history of psychotic 
behavior.  Subsequent to a personality assessment, it was 
noted that the veteran was socially awkward, uncomfortable, 
and shy.  Under pressure, his judgment might become poor and 
it was also noted that the veteran had a very low threshold 
for dealing with stress.  Axis I diagnostic impression was 
bipolar disorder, manic-depressive based on history.  No GAF 
score was provided.  The physician noted that the veteran 
would have difficulty maintaining independent employment 
within the community.  It was also noted that the veteran's 
intellectual and academic skills were within the average 
range and would offer a favorable prognosis for future 
training.  The physician concluded that the veteran was 
depressed, had difficulty concentrating, and displayed 
varying moods, which would limit his ability to obtain 
gainful and independent employment.  

In September 1992, during a counseling session at a private 
rehabilitation facility, the veteran indicated that he was 
concerned that his mental disorder was considered more severe 
as indicated by the increase in his disability rating.

In July 1993, the veteran testified at a personal hearing.  
He stated that he worked part-time as a security guard and 
did not miss work due to his mental disability.  He indicated 
that he got along with his aunt "real good."  He stated 
that he liked to garden as a hobby.  

Evidence of record demonstrates that the veteran participated 
in Vocational Rehabilitation training by taking classes at a 
university.  In January 1995, the VA determined that the 
veteran was considered medically infeasible for training due 
to the severity of his disability.

A May 1995 report shows that the veteran working as an armed 
security guard at night and a part-time day job.  The veteran 
also stated that he continued to garden.

A July 1995 VA psychological examination report reflects that 
the veteran reported working as a security guard in a low 
income apartment complex from 4 p.m. to 12 a.m.  He indicated 
that he had been working in his current position for 
approximately three years.  Three months earlier, the veteran 
was transferred from a relatively easy job at the bank to 
another position after having an argument with the bank 
staff.  It was noted that the veteran became somewhat tense 
and slightly agitated as he talked about the series of 
disagreements that led to the transfer.  When describing his 
current job, he indicated that he found the job stressful and 
that he was having difficulty tolerating the conditions.  He 
stated that he avoided arguments as best he could to avoid 
losing his job.  He reported that he had had some 
confrontations with the complex manager and with some 
residents, however, he felt that the situation was settling 
down.  The veteran indicated that he takes medication when he 
is not working and averages six hours of sleep per night.  He 
reported that in 1993 he filed bankruptcy due to his 
inability to keep a job.

On a July 20, 1995 VA examination, the veteran indicated that 
he went to nursing school for 18 months, but was declared 
medically infeasible for rehabilitation training.  He stated 
that there was a misunderstanding in course assignments and 
that he missed days, and had no friends that could help him 
catch up with the study material.  The veteran reported being 
married and described his marriage as precarious.  His wife 
left him for six months after the veteran struck her during 
the course of an argument.  The veteran stated that he did 
not have any significant social contacts outside of work.  He 
reported working long hours with hardly any time off, and 
that he had no friends or leisure activities.  The veteran 
also stated that he thought Prozac seemed to "keep him up 
and going."  When not taking Prozac, the veteran "runs out 
of energy and becomes tired."  He also indicated that that 
when he discontinues the medication, he becomes depressed and 
felt that he could not cope.  He has not considered suicide 
in spite of his difficulties.  He reported feeling that he 
was under intense financial pressure and therefore keeps on 
struggling to keep his job.

On mental status examination in July 1995, the veteran was 
alert and cooperative.  He was talkative.  His responses to 
questions were relevant and goal directed.  His mood was 
worried, pessimistic, and anhedonic.  His affect was limited 
in range, but was appropriate to expressed thought content.  
There was no evidence of hallucinations or delusions.  He was 
oriented for time, place, and person.  He registered three 
items immediately, and recalled all three items at three 
minutes.  He was able to recall the names of three out of 
four of the most recent U.S. presidents.  He made no errors 
when he performed the first five calculations of serial 
sevens from 100s, and he was able to reverse the spelling of 
a word consisting of five letters.  The diagnostic 
impressions were as follows:  Axis I-major depressive 
disorder, in partial remission on medication, Axis II- no 
diagnosis, Axis III- diabetes and hypertension, Axis IV-
stressful work assignment and domestic tension, and Axis V- 
GAF score of 50, current and past year.  The examiner noted 
that the veteran had few friends and almost no social life.  
He was unable to cope with college studies, and he was 
struggling to keep an arduous job.  It was also noted that 
the veteran had had conflicts with his coworkers and his mood 
deteriorated if he discontinued his medication. 

In an August 1995 rating decision, the RO increased the 
veteran's disability rating to 50 percent, effective July 20, 
1995.  

A December 1996 VA general examination report shows that the 
veteran was examined for unrelated illnesses.  He reported 
working as a security guard.

A January 1997 VA neuropsychiatric report shows that the 
veteran was still employed as a security guard, averaging 
about 43 hours per week with additional time at work when 
needed.  He reported traveling 50 miles round trip to and 
from work.  He described that things at his job were 
"relatively good."  This job offered better pay and fringe 
benefits than his previous job.  He reported trying to keep 
busy but at the same time, he felt that he was working too 
hard.  He indicated that time off from work was limited and 
that his job was stressful.  He reported that in addition to 
security assignments, he had to cover for some of his co-
workers when needed.  He commented that they "put a lot of 
responsibility on the security staff."  

On January 1997 VA examination, the veteran indicated that 
his wife had a nervous problem as well.  The veteran stated 
that he had occasional moods of depression, less severe than 
in the past.  He attributed this in part to his improving 
financial situation, as he was slowly climbing out of 
bankruptcy.  The veteran reported that he had no time for a 
social life and that he did not get enough sleep due to his 
stressful work schedule.  When not working, his wife insisted 
that he take her shopping.  His wife told the veteran that he 
had nightmares, during which he shouts out loud for help.  
The veteran was not aware of the nightmares and did not 
recall having dreams.  

On mental status examination in January 1997, the veteran was 
alert and cooperative.  His mood was mildly depressed and 
anhedonic.  His affect was appropriate to expressed thought 
content.  His speech was normal in rate and amount and the 
content was relevant and goal directed.  There was no 
evidence of hallucinations or delusions.  He was oriented for 
time, place, and person.  He registered three items 
immediately and recalled all three items at three minutes.  
He was able to recall the names of three out of four of the 
most recent U.S. presidents.  He was able to perform the 
first five calculations of serial sevens from 100 and made no 
errors when he reversed the spelling of a word of five 
letters.  The Axis I diagnostic impression was major 
depressive disorder, in partial remission on medication.  
Axis IV impressions were stressful work schedule and domestic 
tension.  Axis V showed a GAF of 60, current and past year.  
It was also noted that the veteran was competent to handle VA 
funds.

In February 1998, the RO continued and confirmed a 50 percent 
disability rating for entitlement for an increased rating for 
major depressed episode in partial remission on medication.

Analysis

Initially the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The RO in 
July 1991 rating decision assigned a 10 percent rating from 
an initial service connection claim, therefore, the Board 
will consider all evidence of record.  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, the Board will consider both the 
old and new rating criteria and apply that criteria which is 
more favorable to the veteran.

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
Subsequently, in October 1998, the RO issued a supplemental 
statement of the case that evaluated the veteran's 
psychiatric disorder under the new rating criteria and 
continued a 50 percent disability rating for major 
depression.

The veteran's service-connected major depression was rated as 
30 percent disabling from service discharge to July 20, 1995 
and is currently rated as 50 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9209.  The 
veteran's condition had previously been rated under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9234 (1995).  
Effective November 7, 1996, 38 C.F.R. § 4.132 was 
redesignated as 38 C.F.R. § 4.130 which includes new rating 
criteria for psychiatric disorders.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 30 percent rating when there was evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  A 
50 percent disability rating was assigned for mental 
disorders when there was evidence of "considerable" 
impairment of social and industrial adaptability.  The next 
higher rating of 70 percent required evidence of "severe" 
impairment of social and industrial adaptability, and a 
100 percent disability rating was assignable when there was 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, resulting in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before November 
1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and it invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In addition, the Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds that the criteria for a rating greater than 30 percent 
were not met prior to July 20, 1995.  The veteran had periods 
of depression and required medication to control his 
symptoms, but there was no record of a psychiatric 
hospitalization from service discharge to 1995.  The 
disability was in partial remission when the veteran was 
examined in 1990.  The veteran attempted training  and had 
some positive social relationships, most notably with his 
aunt.  Moreover, although a July 1992 private psychological 
report noted that the veteran would have difficulty 
maintaining independent employment, the evidence of record 
reflects a relatively consistent work history, to include 
very long hours with very little time off from work.  The 
initial findings of serious psychiatric disability (as 
reflected in the GAF of 50) was during the July 1995 VA 
examination.  Accordingly, the Board finds that the veteran 
did not exhibit more than "moderately large" social and 
industrial impairment due to his service-connected 
psychiatric disability prior to the July 1995 VA examination.

The Board finds the medical evidence demonstrates the 
veteran's service-connected recurrent major depression is 
presently manifested by no more than "considerable" 
impairment of social and industrial adaptability.  Despite a 
1995 GAF score of 50, the findings from that examination did 
not reflect the presence of severe symptomatology.  The most 
recent competent evidence of record reflects a GAF score of 
60 for 1996 and 1997, which is indicative of moderate 
symptoms.  Overall, the Board finds that the veteran has 
considerable social and industrial impairment due to his 
service-connected psychiatric disability, not "severe" or 
"total" under the old criteria.

The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
greater than 50 percent at this time.  Medical evidence 
demonstrates his service-connected major depression is 
presently manifested by a history of occasional impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  These manifestations warrant no more than a 
50 percent disability rating under the new criteria. 

The Board also finds that the veteran's disability does not 
manifest symptoms consistent with a 70 percent disability 
rating.  The medical reports of record consistently show no 
evidence of suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, or neglect in 
personal appearance.  Upon the most recent VA examination, 
the veteran was alert and cooperative.  The examiner 
described his mood as mildly depressed.  His speech was 
normal and the content was relevant and goal directed.  He 
was oriented as to time, place, and person and was also able 
to recall names and perform calculations without errors. 

The Board recognizes the veteran's reported isolationism, and 
acknowledges that he has had some difficulty in establishing 
and maintaining effective work and social relationships.  The 
veteran describes his job as stressful and at times, he has 
had confrontations on the job.  However, the veteran at his 
most recent examination, reported that things at his job were 
"relatively good."  In fact, he stated that he covered for 
his co-workers when needed and that his employer gives him a 
lot of responsibility.  Moreover, when questioned about his 
reported lack of friends, the veteran attributed this to his 
hectic work schedule, not to his disability.  Additionally, 
the veteran lives with his wife and has maintained his 
marriage, despite some domestic problems.  At his personal 
hearing, he maintained that he got along with his aunt very 
well and reported gardening as a hobby.  For the reasons 
discussed above, the Board finds that a 70 percent disability 
rating under the new criteria is not warranted.

Moreover, there is also no medical evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not a persistent danger to himself, and has no history of 
hallucinations.  Accordingly, the Board finds that a 100 
percent disability rating is not warranted under the new 
criteria. 

Overall, the Board finds that the veteran's psychoneurotic 
symptoms are productive of occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Thus, the Board concludes that no more than a 
50 percent disability evaluation is currently warranted for 
the veteran's service-connected major depression under either 
the old or new criteria.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's mental disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Id.



ORDER

Entitlement to an increased evaluation greater than 30 
percent for major depression, from September 6, 1990 to July 
20, 1995. is denied. 

Entitlement to an increased evaluation greater than 50 
percent for major depression, from July 20, 1995 is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

